[ex_197761img001.jpg]

 

Exhibit 10.4

 

CONSOL ENERGY, INC.

CNX Center

1000 CONSOL Energy Drive, Suite 100

Cannonsburg, PA 15317-6506

August 5, 2020

Jimmy A. Brock

James J. McCaffrey

104 Eastpointe Drive

Washington, PA 15301

 

Dear Jim:

 

As discussed, your employment with CONSOL Mining Company LLC (the “Company”)
will terminate on October 1, 2020, (said date, the “Separation Date”). As of the
Separation Date, you will no longer be expected or required to provide any
services to the Company, except as provided in this agreement (the “Agreement”).
In recognition of your years of service to the Company, and in exchange for the
release to be signed by you on your Separation Date, the Company is offering you
the following separation benefits/terms outlined in paragraphs 1 through 4.
Please note this agreement supersedes and replaces any prior agreements that you
have with the Company, including but not limited to the “J. McCaffrey Retention
Agreement” dated February 13, 2020, the “ J. McCaffrey Agreement dated February
7, 2019 and the Change in Control Agreement dated February 15, 2018; provided,
however that any restrictive covenants relating to non-competition,
non-solicitation or confidentiality in your outstanding long-term incentive
awards shall continue in effect pursuant to the terms of such awards.

 

The terms of this Agreement are subject to approval by the Compensation
Committee of the Board of Directors of the Company.

 

 

1.

Separation Payment: The Company will pay you $150,000.00, less applicable
withholdings and deductions, in two installments of $75,000.00. The first
installment will be paid on March 31, 2021 and the second and final installment
will be paid on June 30, 2021.

 

 

2.

Short Term Incentive Compensation: You are eligible to receive a 2020 Short Term
Incentive (“STIC”) subject to the approval of the Compensation Committee and
Board of Directors of the Company, in accordance with the STIC’s terms. If
payment under the 2020 STIC terms is approved, the Company will pay your 2020
STIC, pro-rated for 9 months service, less applicable withholdings and
deductions at the same time at which other eligible executives are paid.

 

 

3.

Consulting: The Company will enter into a six-month consulting agreement
(October 1 through March 31, 2021) with you pursuant to which the Company will
pay you $33,333.00 per month for the period beginning October 1, 2020 through
December 31, 2020. For the remaining period (January 1 through March 31, 2021)
the Company will pay you $11,520.00 per month. You will not be required to work
more than 60 hours in any given month.

 

 

4.

Long Term Incentive Award Agreements: All equity award agreements or long term
cash based award agreements, or any similar agreements, pursuant to which you
were granted the right to receive any equity interest in CONSOL Energy Inc.
(“CEIX”) or cash under the CONSOL Energy Inc. Equity Incentive Plan are hereby
amended so that upon your Separation Date with the Company any unvested long
term incentive plan grants made under any equity award agreements or long term
cash based award agreements shall vest upon separation of service and be
delivered and settled as follows:

 

a.) All Restricted Stock Units (“RSUs”) shall be settled in CONSOL Energy Inc.
Stock as soon as practicable after the Separation Date. Notwithstanding the
foregoing, to the extent that the RSUs are subject to Section 409A of the
Internal Revenue Code, all such payments shall be made in compliance with the
requirements of Section 409A of the Internal Revenue Code, including application
of the six month settlement delay for any specified employee (as defined in
Section 409A of the Internal Revenue Code) in the event of vesting as result of
a separation from service (as defined in Section 409A of the Internal Revenue
Code).

 

b.) All Performance Share Units (“PSUs”) shall be earned and delivered based on
the achievement of performance goals during the applicable performance period.
The PSU’s shall be settled in CONSOL Energy Inc. Stock as soon as practicable
after the date that the Compensation Committee certifies that the performance
goals have been achieved. Notwithstanding the foregoing, to the extent that the
PSUs are subject to Section 409A of the Internal Revenue Code, all such payments
shall be made in compliance with the requirements of Section 409A of the
Internal Revenue Code, including application of the six month settlement delay
for any specified employee (as defined in Section 409A of the Internal Revenue
Code) in the event of vesting as result of a separation from service (as defined
in Section 409A of the Internal Revenue Code).

 

c.) All Performance Based Cash Awards (“PBCs”) shall be earned and paid in cash
based on the achievement of performance goals during the applicable performance
period. The PBC’s shall be paid in cash as soon as practicable after the date
that the Compensation Committee certifies that the performance goals have been
achieved. Notwithstanding the foregoing, to the extent that the PSUs are subject
to Section 409A of the Internal Revenue Code, all such payments shall be made in
compliance with the requirements of Section 409A of the Internal Revenue Code,
including application of the six month settlement delay for any specified
employee (as defined in Section 409A of the Internal Revenue Code) in the event
of vesting as result of a separation from service (as defined in Section 409A of
the Internal Revenue Code).

 

5. Other Benefits: With respect to other Company sponsored benefits:

 

a.) Healthcare: You will continue to be covered by the Company’s sponsored
healthcare plans for active employees relating to medical, dental, prescription
drug and vision care through November 30, 2020. Thereafter, you will become
eligible for healthcare continuation coverage under COBRA. You will receive
additional information under separate cover regarding your rights to such
coverage.

 

b.) Vacation: The Company will pay you for any unused and/or accrued vacation
time per the Company policy as of your Separation Date, (minus applicable
withholdings and deductions).

 

c.) Retirement Benefits: Any benefits to which you are entitled under Company
sponsored plans will be paid according to the terms and conditions of such
plans.

 

6. Release: Your entitlement to the separation benefits/terms set forth in
paragraphs 1 through 4 above is contingent on you signing and not a revoking a
release in a form acceptable to the Company in its sole discretion, which
includes a general release of claims against the Company, CONSL Energy, Inc.,
CONSOL Coal Resources LP, and all of their affiliated companies and each of
their current and former directors, officers, agents and employees, on or after
your Separation Date.

 

We remind you that you continue to be bound by the Company’s policies regarding
the protection of confidential business information, which of course are subject
to any laws that require or permit disclosure of such confidential information.
You also are and will remain subject to the post termination restrictive
covenants in your existing agreements with the Company.

 

The Company will rely on your signature of this agreement as your representation
that you read this agreement carefully, and that you have a full and complete
understanding of its terms, after having had sufficient opportunity to discuss
the documents with an attorney of your own choosing, and that in executing this
agreement, you did not rely upon any statement or representation made by or on
behalf of the CONSOL Companies or by any of their officers, agents, employees or
attorneys.

 

If all of the above terms are agreeable to you, please sign the enclosed copy of
this letter and return the original signed document, in its entirety, to Erica
Fisher at 1000 CONSOL Energy Drive, Suite 100, Canonsburg, PA 15317 for our
files by August 14, 2020. Please direct any questions to Erica Fisher, Human
Resources, at (724) 416-8292. We appreciate your service to the Company and wish
you all the best in the future.

 

Sincerely,

 

/s/ Jimmy A. Brock

 

Jimmy A. Brock,

Chief Executive Officer

 

 

I knowingly and voluntarily agree to the above terms this 6 day of August, 2020,
intending to be legally bound.

 

/s/ James J. McCaffrey

James J. McCaffrey

 